FILED
                             NOT FOR PUBLICATION                             SEP 25 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL PETRAMALA,                               No. 11-17174

               Plaintiff - Appellant,            D.C. No. 2:10-cv-02002-FJM

  v.
                                                 MEMORANDUM *
UNITED STATES DEPARTMENT OF
JUSTICE; ERIC H. HOLDER, Jr.,
Attorney General,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                   Frederick J. Martone, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Michael Petramala appeals pro se from the district court’s judgment

dismissing his 42 U.S.C. § 1983 action concerning his ability to lawfully possess




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
firearms. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

dismissal for failure to state a claim, Miller v. Yokohama Tire Corp., 358 F.3d 616,

619 (9th Cir. 2004), and we affirm.

      The district court properly dismissed Petramala’s Second Amendment claim

because Petramala’s inclusion in the National Instant Criminal Background Check

System, after being adjudicated as a “mental defective” under the Gun Control Act

of 1968, imposed constitutionally permissible limits on his right to bear arms. See

District of Columbia v. Heller, 554 U.S. 570, 626 (2008) (recognizing validity of

certain limits on the right to bear arms, including “longstanding prohibitions on the

possession of firearms by felons and the mentally ill”).

      The district court properly dismissed Petramala’s Fifth Amendment claim

because judicially noticeable documents established that Petramala received both

due process and legal representation during the Arizona state law criminal

proceeding in which he was adjudicated as a “mental defective” for purposes of the

Gun Control Act of 1968. See 18 U.S.C. § 922(g)(4) (barring, among other things,

possession of a firearm by anyone adjudicated as a mental defective); 27 C.F.R.

§ 478.11(a) (defining the term “adjudicated as a mental defective”).

      The district court properly dismissed Petramala’s claim under the Americans

with Disabilities Act because the federal government, its agencies, and its officials


                                          2                                    11-17174
are either expressly excluded or otherwise exempt from the definitions of entities

subject to suit under the statute. See 42 U.S.C. §§ 12111(2), 12111(5), 12131(1).

      Issues not expressly raised on appeal, including the denial of Petramala’s

motion for relief from judgment, are deemed waived. See Cook v. Schriro, 538

F.3d 1000, 1014 n.5 (9th Cir. 2008).

      Petramala’s contentions concerning the Thirteenth Amendment, the

Separation of Powers doctrine, the Rehabilitation Act of 1973, Arizona state law,

and the common law doctrine are unpersuasive.

      AFFIRMED.




                                          3                                   11-17174